                                                                                          U.S. IJISTRICT COURT
                                                                                      NORTllERN DISTRICT OF TEXAS
                                                                                                 FILED
                         IN THE UNITED STATES DISTRICT COU T
                              NORTHERN DISTRICT OF TEXAS
                                                                                               DEC 2 8 2018
                                  FORT WORTH DIVISION

                                                                                       CLERK, U.S. DISTRICT COURT
JEREMY D. JOSEPH,                                    §                                    lly·~~~~~~~-
                                                                                                   )eputy
                                                     §
                Applicant,                           §
                                                     §
vs.                                                  §    NO. 4:18-CV-847-A
                                                     §
ERIC D. WILSON, WARDEN,                              §
                                                     §
                Respondent.                          §



                              MEMORANDUM OPINION AND ORDER

        Came on for consideration the application of Jeremy D.

Joseph for writ of habeas corpus pursuant to 28 U.S.C.                                     §    2241. 1

The court, having considered the application, the response of

respondent, Warden Eric Wilson, the record,                              and applicable

authorities,         finds that the application must be dismissed.

                                                    I.

                                     Ground of the Motion

        Applicant alleges that he is eligible for 12 months'                                     credit

on his sentence because he has completed the Residential Drug

Abuse Program ("RDAP"), but because of the date he completed the

program, he could only receive 10 months' credit. Applicant




      'The document filed by applicant reflects that it is a "petition" and that he is "petitioner."
However, the statute itself, 28 U .S.C. §2241, refers to "application" as being the proper nomenclature.
complains that he was only awarded 8 months' credit. Doc. 2 1 at

5. He admits that he has not exhausted his administrative

remedies. Id. at 2.

                                              II.

                                        Background

     Applicant was sentenced by the United States District Court

for the Middle District of Louisiana to a term of imprisonment of

41 months to be followed by a three-year term of supervised

release. Doc. 12 at 7. On December 4, 2017, he entered the RDAP

at FMC Fort Worth. Id. at 11. On January 24, 2018, respondent

notified staff at the Designation and Sentence Computation Center

("DSCC") that applicant had begun the RDAP and was expected to

complete the unit-based portion on September 24, 2018. Id.

Respondent requested that applicant's projected release date be

updated to reflect a release date under 18 U.S.C.                            §   3621(e). Id.

The DSCC assigned applicant an anticipated release date of March

23, 2019, and respondent requested placement of applicant in a

residential reentry center ("RRC") near Lakeland, Louisiana, near

his family. Id. at 13-14. Placement was requested to begin




    2
     The "Doc.   "reference is to the number of the item on the docket in this action.

                                               2
October 1, 2018. Id. On November 20, 2018, applicant was

transferred to an RRC in Louisiana. 3 Id. at 3, , 9.

                                                 III.

                                              Analysis

        Federal prisoners must exhaust administrative remedies

before seeking habeas relief pursuant to                          §   2241. Mayberry v.

Pettiford, 74 F. App'x 299                  (5th Cir. 2003); Rourke v. Thompson,

11 F.3d 47, 49           (5th Cir. 1993). To properly exhaust, the

applicant must complete the administrative process in accordance

with the applicable rules. Jones v. Bock, 549 U.S. 199, 218

(2007). Here, applicant admits that he did not exhaust his

remedies. Accordingly, the action must be dismissed.

        The court notes, in any event, that there is no

constitutional right to participate in rehabilitative programs,

such as the RDAP. Moody v. Daggett, 429 U.S. 78, 88 n.9                                    (1976)

Nor is there a constitutional right to early release prior to

expiration of a valid sentence. Greenholtz v. Inmates of Neb.

Penal & Correctional Complex, 442 U.S. 1, 7 (1979). Early release

following successful completion of RDAP is wholly discretionary.

Lopez v. Davis, 531 U.S. 230, 240                       (2001).




       'Applicant's transfer does not affect the court's jurisdiction. Smith v. Fleming, No. 4:02-CV-440-
Y, 2002 WL 31114021, at *2 (N.D. Tex. Sept. 20, 2002).

                                                   3
                                     IV.

                                    Order

     The court ORDERS that the application be, and is hereby,

dismissed for want of exhaustion.

     SIGNED December 28,   2018 .




                             ._ I




                                      4
